Citation Nr: 1110110	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-17 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for left epididymitis.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia and gallbladder polyp.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for chronic sinus disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The issues on appeal were previously before the Board in August 2009 when they were remanded for additional evidentiary development.  

The issue of entitlement to an initial compensable disability evaluation for left epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.   The service-connected right carpal tunnel syndrome is manifested by complaints of pain and decreased motion which equates, at most, to mild, incomplete paralysis of the median nerve.

2.  The service-connected hemorrhoids are manifested by intermittent bleeding without secondary anemia or fissures.  

3.  The service-connected gastroesophageal reflux disease with hiatal hernia and gallbladder polyp is manifested by intermittent epigastric distress and intermittent right shoulder and arm pain but does not result in considerable impairment in the Veteran's health.  

4.  The service-connected chronic sinus disease is manifested by complaints of headaches and sinus pressure but without purulent discharge, crusting or any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8515 (2010).

2.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 7336 (2010).

3.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia and gallbladder polyp, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 7346 (2010).

4.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for chronic sinus disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6510 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in December 2003 and February 2005 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

The Veteran was not provided with notice as required by Dingess/Hartman.  
However, the Board finds that the issues on appeal involve initial rating claims.  The Court and the United States Court of Appeals for the Federal Circuit have held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  Thus, any defect in the VCAA notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice requirements are satisfied in the matter of an initial rating claim flowing downstream from the appeal of a rating decision granting service connection, such as in the case at hand.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent objective findings regarding the status of the disabilities on appeal which is sufficient to accurately rate them.  The examiner recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, bleeding, nausea and fatigue.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.


General increased rating criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to an initial disability evaluation in excess of 10 percent for right carpal-tunnel syndrome.

In July 2004, the RO granted service connection for right carpal-tunnel syndrome and assigned a 10% evaluation under Diagnostic Code 8599-8516 effective from October 1, 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  In June 2008, the RO granted an increased rating to 10 percent for the carpal-tunnel syndrome under Diagnostic Code 8799-8715 with the same December 2002 effective date.  The Veteran has not indicated he is satisfied with the 10 percent evaluation and the issue remains on appeal.  

Under Diagnostic Code 8515, pertaining to paralysis of the median nerve, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515.

The Board finds that an increased rating is not warranted for the service-connected right carpal-tunnel syndrome as the symptomatology associated with the disability more nearly approximates mild paralysis of the median nerve.  

On VA examination in January 2004, the Veteran reported pain in his right shoulder and chest which went into his right arm to his elbow and the first and second fingers.  The pain was reported as 4-5/10 and the frequency was daily.  Flares of pain result after use which limited the motion of his hand.  Neurologic examination revealed no loss of sensation in the arms.  The Veteran reported that, when he grabbed a door or pushed on a door with the number two and three fingers, the fingers stayed flexed and he had to straighten them out with the other hand.  The range of motion was normal dorsiflexion, palmar flexion to 70 degrees, dorsiflexion to 45 degrees, 20 degrees ulnar deviation and 20 degrees radial deviation.  The examiner found that there was some limited range of motion of the fingers but no limitation of motion of the wrist.  The Veteran did not have a gap between the thumb and the finger when attempting to close his hand.  It was opined that all the fingers seemed to work real well.  The examiner found that the Veteran did not have any weakness.  The Veteran could write with his left hand.  The pertinent diagnosis was what appears to be carpal-tunnel syndrome in the right hand.  

The Veteran testified in June 2005, he used three fingers for typing but had problems with his hand tightening up.  He reported that he could not use a mouse at times which directly impacted his work.  He also had problems with pain.  The pain was 7 out of 10 when severe.  The problems increased when the Veteran was tired.  He opined that his right hand locking up was the equivalent of incomplete paralysis.  Private treatment records dated in December 2006 and October 2007 referred to normal motion of all extremities and a motor examination that showed no dysfunction.

On VA examination in February 2010, the Veteran reported that he had chronic gradual onset of carpal-tunnel syndrome symptoms.  He reported right hand numbness, paresthesias, dysesthesias, pain and impaired coordination.  The type of paresthesias/dysesthesias was residual tingling in digits three and four.  The Veteran reported severe flares of carpal-tunnel syndrome every two weeks where the three and four digits contract for two days and the Veteran was unable to use that hand and had to straighten his fingers out to use them.  He reported limited motion of the fingers and problems with fine motor skills such as opening doors, buttoning clothes, etc..  Physical examination revealed that motor strength was 5/5 and no motor function impairment was present.  Sensory examination was normal in the right hand.  Examination of the peripheral nerves revealed they were all 2+ and/or normal.  No muscle atrophy was present.  There was no abnormal muscle tone or bulk.  No joint function was affected by any nerve disorder.  NCV/EMG testing was interpreted as revealing no electrophysiological evidence of a right C5-8 radiculopathy, no evidence of right carpal-tunnel syndrome or a right ulnar palsy sensoriomotor peripheral neuropathy in the right upper extremity.  The diagnosis was normal EMG/NCV for right carpal-tunnel syndrome at the time of the examination.  The examiner opined that the effects on the Veteran's occupation would be significant with decreased manual dexterity, weakness or fatigue, pain.  

The Board finds the symptomatology associated with the service-connected right carpal-tunnel syndrome more nearly approximates, at most, the ten percent evaluation under Diagnostic Code 8515 currently assigned.  The disability is manifested by some limitation of motion but this is not productive of pronation incomplete and defective; it is not productive of an absence of flexion of the index finger and feeble flexion of the middle finger; it is not productive of an inability to make a fist; there is no indication that the index and middle fingers remain extended; and there is no indication that movement of the thumb is impaired.  

The Veteran has reported that, at times, he loses the ability to move some of the fingers of his right hand and attributes this to his carpal-tunnel syndrome.  The inability to move the fingers as reported by the Veteran is not included in the rating criteria for evaluation of impairment of the median nerve.  No health care provider has observed this reported symptomatology nor has any health care professional opined that the service-connected carpal-tunnel syndrome is productive of such symptomatology.  While the Veteran is competent to report he experiences this symptomatology, he is not competent to attribute it to the service-connected carpal-tunnel syndrome.  Furthermore, the symptomatology reported by the Veteran does not equate to the symptomatology which is usually attributed to impairment of the median nerve as set out under Diagnostic Code 8515.  The fact that the reported inability to move his fingers at times is not considered as one of the criteria for evaluation of impairment of the median nerve leads the Board to find that this symptomatology is not associated with the service-connected carpal-tunnel syndrome.  Furthermore, at the time of the most recent VA examination, the examiner found no electrophysiological evidence of carpal-tunnel syndrome.  The lack of these findings supports the Board's determination that the service-connected carpal-tunnel syndrome does not warrant an increased rating.  


Entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids.

In July 2004, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation under Diagnostic Code 7336 effective from October 1, 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  In June 2008, the RO granted an increased rating to 10 percent under Diagnostic 7336 with the same December 2002 effective date.  The Veteran has not indicated he is satisfied with the 10 percent evaluation and the issue remains on appeal.  

The Veteran's hemorrhoids are currently evaluated as 10 percent disabling under DC 7336.  Under this criterion, whether external or internal, mild or moderate hemorrhoids warrant a zero percent rating.  Hemorrhoids evidencing frequent recurrences that are large or thrombotic, irreducible, with excessive redundant tissue warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and secondary anemia or fissures warrant a 20 percent rating.  38 C.F.R. § 4.114, DC 7336.

In order to warrant an increased rating under Diagnostic Code 7336, the Veteran's service-connected hemorrhoids must be manifested by persistent bleeding and secondary anemia or fissures.  A review of the medical evidence of record documents that this is not the case.  The service-connected disability is manifested by intermittent bleeding without secondary anemia or fissures.  

At the time of the January 2004 VA examination, the Veteran reported he treated his hemorrhoids with pads and wipes and Preparation H.  He reported sphincter control problems and had anal leakage of fecal material.  The frequency of the leakage was once every day or two.  He reported intermittent bleeding hemorrhoids.  Physical examination revealed several hemorrhoids and good sphincter control.  No fissures were present.  No fecal leakage was present at the time of the examination.  No anemia was present.  There was some evidence of bleeding of the hemorrhoids but "none that is real affected."  The pertinent diagnosis was rectal hemorrhoids with bleeding; another report of the same VA examination included the assessment of rectal hemorrhoids with bleeding and fecal incontinence.  

In January 2005, the Veteran reported episodes of loose stool and some leakage that he thought was related to his previous surgery.  Physical examination revealed normal sphincter tone and no residual hemorrhoid tissue.  The physician could not see a reason for the encopresis.  The assessment was encopresis.  

In February 2005, a private physician wrote a letter indicating that he had evaluated the Veteran for complaints of anorectal burning, itching and soilage.  Physical examination revealed a normal sphincter tone.  There were several fairly large internal hemorrhoids.  When the scope was withdrawn, several of these hemorrhoids prolapsed out.  The author suspected this was leading to some soilage.  Due to the size of the hemorrhoids, the examiner opined the Veteran would require a hemorrhoidectomy.  

In March 2005, it was noted that the Veteran was seeking a second opinion as he had been informed that he had three large hemorrhoids which had to be removed.  The Veteran was unhappy with the diagnosis and was worried about leakage.  Physical examination was deferred.  The assessment was internal hemorrhoids: rectal leakage.  

The Veteran testified in June 2005 that his hemorrhoids had increased in symptomatology.  He complained of fecal leakage.  He testified that he had intermittent bleeding after using the restroom.  The Veteran was not sure if the blood was from hemorrhoids or from the surgery.  

In July 2006, the Veteran reported fecal urgency for many years including stool leakage.  

At the time of the most recent VA examination which was conducted in February 2010, the Veteran reported intermittent hemorrhoids with remissions and frequent rectal bleeding.  Current symptoms included anal itching, burning, diarrhea, pain and swelling.  There was a history of bleeding from hemorrhoids but there was no bleeding from hemorrhoids at the time of the examination.  It occurred four times per year without thrombosis.  There was a history of mild occasional fecal incontinence which did not require the use of a pad.  Physical examination revealed no hemorrhoids, anorectal fistula, stricture, impairment of the sphincter or rectal prolapse.  Occult blood testing was negative.  The diagnosis was controlled hemorrhoids with no flare up at the time of the examination.  The examiner opined that the disability would have significant effects on the Veteran's occupation resulting in increased absenteeism.  He had missed two days of work.  

A March 2010 VA clinical record shows the Veteran reported a history of hemorrhoids which flared up periodically but were not bothering him at the time of the treatment.  The Veteran denied symptoms of anemia.  

The Board finds the competent evidence of record is devoid of any findings that the service-connected hemorrhoids are productive of any anemia and/or fissures.  No health care professional has diagnosed the presence of either disorder.  Furthermore, the evidence of record indicates that the reported rectal bleeding is intermittent at best and not persistent.  The Veteran has indicated that the symptomatology was intermittent.  

The Board finds that an increased rating is not warranted when the service-connected hemorrhoids are evaluated under Diagnostic Code 7332 which provides the rating criteria for evaluation of impairment of rectum and anus sphincter control.  Under this regulation, complete loss of sphincter control is rated as 100 percent disabling.  Disability causing extensive leakage and fairly frequent involuntary bowel movements is rated as 60 percent disabling.  Disability causing occasional involuntary bowel movements, necessitating wearing of a pad are rated as 30 percent disabling.  A 10 percent disability rating is warranted for constant slight, or occasional moderate leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The Board finds the connection between the Veteran's reported fecal leakage and the service-connected hemorrhoids has not been affirmatively demonstrated by competent evidence.  In January 2005, a health care provider wrote that he could not see a reason for the encopresis, despite the fact that the Veteran reported he had had troubles related to prior hemorrhoid surgery.  In February 2005, a private physician only suspected that some of the Veteran's reported fecal leakage was due prolapsing of hemorrhoids.  This speculative opinion does not provide competent evidence linking the reported fecal leakage to the Veteran's service-connected hemorrhoids.  A March 2005 clinical record included an assessment of internal hemorrhoids: rectal leakage.  The Board's reading of this statement is that the Veteran reported hemorrhoids and leakage.  The clinical record does not provide competent evidence of a link between fecal leakage and the Veteran's service-connected hemorrhoids.  

Even if it is conceded for the sake of argument that the service-connected hemorrhoids are productive of fecal leakage which the Board does not concede, the Board finds that an increased rating could not be assigned based on the evidence of record.  The Veteran has reported, at times, that he experiences continued fecal leakage.  The majority of his statements indicate that the leakage is intermittent.  Furthermore, the vast majority of the health care providers who examined the Veteran for his hemorrhoid problem did not detect any problem with fecal leakage.  The Board finds the above fact pattern supports a determination that the service-connected hemorrhoids are not productive of constant slight fecal leakage.  The leakage is best characterized as intermittent and not constant.  Additionally, there has been no showing that the Veteran requires the wearing of pads to control the leakage and the Veteran has not alleged the presence of involuntary bowel movements.  No health care professional has indicated that the Veteran experiences any involuntary bowel movements due to the service-connected hemorrhoids.  An increased rating is not warranted under Diagnostic Code 7332 even if the fecal leakage were attributed to the service-connected hemorrhoids by competent evidence (which it is not).  


Entitlement to an initial disability evaluation in excess of 10 percent for GERD with hiatal hernia and gallbladder polyp.

In July 2004, the RO granted service connection for GERD with hiatal hernia and gallbladder polyp and assigned a 10% evaluation under Diagnostic Code 7399-7346 effective from October 1, 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  

The Veteran has been diagnosed with gastroesophageal reflux with hiatal hernia and gall bladder polyp.  This disorder is rated under the criteria for evaluating digestive disorders in VA's Schedule for Rating Disabilities, specifically, DCs 7303-7813.  The RO evaluated his disorder as 10 percent disabling under DC 7346, which pertains to hiatal hernias.  The Board can find no other more appropriate code to use in rating this disability.  

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Board finds that an increased rating is not warranted for the gastroesophageal reflux with hiatal hernia.  The Board finds the service-connected disability is manifested by, at most, intermittent epigastric distress and very intermittent complaints of right arm or shoulder pain but without evidence of considerable impairment of health.  

In December 2002, the Veteran complained, in part, of shoulder pain.  The Veteran reported he had had a recent fall.  There was no reference to any reflux symptoms.  This evidence does not suggest the shoulder pain is due to the service-connected gastrointestinal disability.  

In March 2003, the Veteran complained of pain in the right shoulder and right arm joint.  The symptomatology reportedly started the previous day and the Veteran had no idea why.  There was no mention of gastroesophageal reflux.  Another record dated the same month attributed the shoulder pain to bursitis.  

On VA examination in January 2004, the Veteran reported acid reflux of the stomach and esophagus.  He denied vomiting, hematemesis or melena.  He reported circulatory disturbance after a meal and got hypoglycemic.  He had diarrhea.  The examiner found that no anemia was present.  The pertinent diagnosis was acid reflux and hiatal hernia.  

In January 2005, the Veteran wrote that he had heartburn which occurred at least once per week.  He took antacids on a regular basis.  

The Veteran testified in June 2005 that he was constantly on medication for reflux.  He had had pain in his arm.  He took the medication as needed to treat the symptoms which were happening with increasing frequency.  He had a hard time sleeping and his throat hurt.  He also experienced regurgitation.  He had right arm pain at the time of the hearing.  

In August 2007, the Veteran denied gastrointestinal symptoms including heartburn, nausea and vomiting.  He also denied abdominal pain, diarrhea and constipation.  

At the time of the most recent VA examination in February 2010, the Veteran reported the presence of nausea every two weeks of an unknown cause.  He indicated there was a history of esophageal distress monthly accompanied by occasional, severe shoulder pain.  There was a history of heartburn several times per week as well as a history of regurgitation several times per week.  There was no hematemesis or melena nor a history of esophageal dilation.  Overall the Veteran thought his health was fair.  There were no signs of anemia.  There were no signs of significant weight loss or malnutrition.  An upper GI examination was interpreted as revealing no hiatal hernia or reflux.  Small osteophytes of the lower cervical vertebrae made small impressions on the posterior wall of the cervical esophagus.  The diagnosis was gastroesophageal reflux controlled with medication.  It was noted that the Veteran had lost two days of work in the last twelve month period because of gastroesophageal reflux.  The examiner opined that there would be no significant effects on the Veteran's usual occupation.  There would be no effects on his activities of daily living.  

A VA clinical record dated in July 2010 shows the Veteran denied nausea, vomiting, abdominal pain, change in bowel habits or gastrointestinal bleeding.  He denied dysuria, urgency, hesitancy, dribbling, nocturia, discharge or incontinence.  He denied numbness or weakness of any extremity.  

The Board finds pertinent evidence of record set out above documents that the symptomatology associated with the service-connected gastroesophageal reflux with hiatal hernia is productive of intermittent epigastric distress and occasional arm or shoulder pain.  Significantly, the clinical records, the reports of VA examinations and the Veteran's own self-reported symptomatology do not indicate that the Veteran experiences considerable impairment of health due to the service-connected gastrointestinal disability.  The Veteran sought infrequent treatment for gastrointestinal complaints.  If the service-connected disability were productive of significant impairment in the Veteran's health, the Board finds it reasonable to believe that treatment would be sought and rendered on a more frequent basis or at the very least the fact that the gastroesophageal reflux was productive of significant impairment would be reflected somewhere in the clinical records.  The Board finds it reasonable to believe that, if the service-connected disability were productive of significant impairment in health, the Veteran would have informed a health care professional of this fact and this would have been recorded somewhere in the clinical records.  The lack of any such annotation anywhere in the medical records supports the Board's finding that the service-connected disability is not productive of severe impairment in the Veteran's health.  Furthermore, this finding is also supported by the examiner's characterization in February 2010 that the service-connected disability was not productive of any significant effects on the Veteran's occupation nor did the examiner find that the disability would have any effects on the Veteran's usual daily activities.  

The Board notes that service connection is also granted for a gallbladder polyp.  With the exception of a single annotation of the presence of gallbladder pain, no symptomatology has been attributed to the disorder.  The single reference to the presence of pain in January 2004 is insufficient upon which to grant an increased rating particularly as the rating criteria which is used to evaluate the disorder already anticipates pain.  

Based on the above, the Board finds the symptomatology associated with the service-connected gastroesophageal reflux with hiatal hernia and gallbladder polyp more nearly approximates a 10 percent rating under Diagnostic Code 7346.  


Entitlement to an initial disability evaluation in excess of 10 percent for chronic sinus disease.

In September 2003, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for sinus problems.  In July 2004, the RO granted service connection for chronic sinus disease and assigned a noncompensable evaluation under Diagnostic Code 6510 effective from October 1, 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  In June 2008, the RO granted an increased rating to 10 percent under Diagnostic 6510 with the same December 2002 effective date.  The Veteran has not indicated he is satisfied with the 10 percent evaluation and the issue remains on appeal.  

The General Rating Formula for Sinusitis provides that, following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries, a 50 percent rating is to be assigned.  A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Diagnostic Code 6510.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Board finds that an increased rating is not warranted for the service-connected chronic sinus disease.  The Board finds the disability is manifested by complaints of headaches and pain but without competent evidence of purulent discharge or crusting nor evidence of any prolonged antibiotic treatment or incapacitating episodes.  

The Board finds that there is no credible evidence of record indicating that the Veteran experienced an incapacitating episode of sinusitis at any time during the appeal period.  No health care provider is recorded as prescribing the Veteran bed rest for treatment of sinus disease.  The Veteran has not pointed to any specific, clinical evidence which supports such a fact pattern nor has he cited to any specific dates that he was prescribed bed rest.  There have been general assertions by the Veteran of incapacitating episodes included in the medical evidence but these have never been accompanied by any indication when this symptomatology occurred.  While the Veteran is competent to report that he had been prescribed bed rest for treatment of sinus disease, the Board finds his allegation is not credible.  The Board finds it reasonable to assume that, if the Veteran were prescribed bed rest for treatment of the service-connected sinus disability at a specific time either prior to or during the appeal period, he would have informed VA of the time of the treatment rather than general allegations.  His failure to do so and the lack of any clinical evidence of such treatment leads the Board to find that there is no credible evidence that the service-connected sinus disability was productive of any incapacitating episodes as defined above.  

The Veteran is competent to report that he experiences sinus pain and headaches.  Furthermore, the clinical records include references to this symptomatology.  Significantly, the medical evidence of record is mostly devoid of any evidence of the presence of purulent discharge or crusting which is linked to the service-connected sinus disability.  The Board's interpretation of the requirements of a 30 percent evaluation under Diagnostic Code 6510 is that it requires the presence of both headaches and pain and either purulent discharge or crusting.  

In April 2003, the Veteran complained of sinus pressure, sore throat and ear pain for three days.  The Veteran denied nasal discharge.  Physical examination revealed that the nose was dry with no frontal sinus tenderness but there was erythema.  There was no nasal discharge.  

At the time of a January 2004 VA examination, the Veteran reported pain in his frontal sinuses.  He reported interference with breathing through his nose and had purulent discharge when he is coughing and dyspnea when it gets hot.  He reported frontal headaches.  He indicated that he had allergic attacks constantly.  He reported problems with sleep due to coughing.  Physical examination of the sinuses revealed no nasal obstruction present.  There was no tenderness or discharge.  The pertinent diagnosis was chronic sinus disease with inflammatory process.  

In January 2005, the Veteran complained of sinus pain and ear pain.  In May 2005, the Veteran denied nasal congestion or nasal discharge.  

In June 2005, the Veteran testified that, after reviewing his service treatment records, he found he had a history of constant ear congestion and sinus congestion.  He had to be treated with antibiotics at least once per year.  He had pain and constant drainage.  

In January 2006, the Veteran reported seeking treatment for sinus symptoms which had been present for one week.  Physical examination revealed positive sinus pressure to the frontal sinuses bilaterally.  The assessment was sinusitis.  The Veteran was released without restrictions.  

In February 2006, the Veteran reported stuffiness and blockage of the nasal passages, sinus pain, headaches, sore throat.  There was a past history of headache but not sinus pain.  There was no nasal discharge but there was post nasal drip and nasal passage blockage.  Physical examination revealed that the nasal mucosa was red and swollen.  There was no intranasal polyp.  The pertinent assessments were sinusitis and allergic rhinitis.  He was released without limitations.  In July 2006, the Veteran reported an ear ache.  

In February 2007, a clinical record indicated that the Veteran should be informed that his sinuses were normal but some septal deviation was noted.  In August 2007, the Veteran reported that he had frequent sinus infections but no real productive coughing or real nasal discharge.  In October 2007, the Veteran complained of sinus pain and congestion and cough for the past week and a half.  Nasal discharge was clearing up.  The assessment was upper respiratory infection.  Later in October 2007, the Veteran sought treatment for extreme congestion and fluid.  He reported pressure in both ears, some sneezing and coughing which had been occurring for three months or more.  He reported frequent sinus infections.  There was no productive coughing and no real nasal drainage.  

At the time of a February 2010 VA examination, the Veteran reported that he had a headache.  The Veteran reported a history of one incapacitating episode requiring four to six weeks of antibiotic treatment.  He also reported near constant episodes of headache, fever, purulent discharge and sinus pain.  The duration of the episodes was three to four days.  Physical examination revealed mild nasal thin discharge with erythema and mild edema.  CT examination of sinus was interpreted as revealing minimal chronic left ethmoid sinus disease and no acute sinusitis.  The diagnoses were minimal chronic left ethmoid sinus disease, no acute sinusitis and allergic rhinitis.  The examiner opined that the disability would have significant effects on the Veteran's usual occupation due to decreased concentration, weakness or fatigue and pain as well as increased absenteeism.  It was noted that the Veteran had missed approximately 15 days.  It was also opined that the sinusitis would have either severe effects or would prevent all the activities of daily living due to residual of headache and sinus infection.  

No nasal discharge or sinusitis was present at the time of a physical examination in July 2010.  In September 2010, the Veteran reported getting headaches.  There was no mention of any sinus symptomatology.  

As set out above, there are infrequent allegations by the Veteran of the presence of purulent discharge from the nose but no health care professional who has examined the Veteran, even during times of increased nasal symptomatology, has observed, in any way, that the Veteran had purulent discharge or crusting of the nose.  While the Board finds the Veteran is competent to report that he experiences nasal discharge, the Board questions whether he is competent to report that the discharge is purulent.  The fact that no health care professional has ever characterized symptomatology associated with the service-connected sinusitis as purulent discharge or crusting of the nose demonstrates to the Board that the symptomatology was not present in any significant amount.  The Board finds the symptomatology associated with the service-connected sinus disease more nearly approximates a 10 percent evaluation under Diagnostic Code 6510 during the entire appeal period.  

The Board notes that, at the time of the most recent VA examination, the examiner characterized the effects of the service-connected sinus disease on the Veteran's usual occupation due to decreased concentration, weakness or fatigue and pain as well as increased absenteeism.  It was noted that the Veteran had missed approximately 15 days.  It was also opined that the sinusitis would have either severe effects or would prevent all the activities of daily living due to residual of headache and sinus infection.  The Board finds that this characterization of the effects of the sinus disease on the Veteran's activities of daily living to not be supported by the other evidence of record.  Nowhere does the Veteran allege that his sinus disability is productive of severe impairment or complete impairment of any of his activities of daily living.  He has not alleged that he has missed significant amounts of time from work due to the service-connected disability.  Furthermore, the examiner who conducted the most recent VA examination characterized the service-connected disability as minimal chronic left ethmoid sinus disease without the presence of acute sinusitis at that time.  It is not apparent to the Board how minimal sinus disease could be productive of such significant impairment in the Veteran's activities.  The characterization of impairment in the Veteran's activities of daily living is not supported by the other evidence of record and is not probative of the Veteran's current functioning.  


Extraschedular considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for any of the disabilities adjudicated by this decision.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's carpal-tunnel syndrome, hemorrhoids, gastroesophageal reflux with hiatal hernia and chronic sinus disease show that the rating criteria accurately describe the Veteran's disability levels and symptomatology.  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Veteran was not hospitalized during the appeal period for any of the disabilities on appeal.  To the extent that the Veteran has alleged any occupational impairment due to the service-connected disabilities, the Board finds the symptoms he reports to be associated with the service-connected disabilities are fully contemplated in the rating criteria used to assign the evaluations which are currently in effect.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for hemorrhoids is denied.  

Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia and gallbladder polyp is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for chronic sinus disease is denied.  


REMAND

The Veteran has claimed entitlement to an increased rating for left epididymitis.  He has alleged that the disorder is productive of pain and also sexual dysfunction.  Associated with the claims file is the report of a February 2010 VA examination which includes the annotation that erectile dysfunction was present.  The most likely etiology for the erectile dysfunction was reported as "other cause" and the description of the most likely etiology is "unknown."  The failure of the examiner to provide a rationale for why he found that the erectile dysfunction was due to causes other than the service-connected epididymitis reduces the probative value of the examination.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds the examiner who promulgated the February 2010 VA examination report should be contacted and requested to provide a rationale for why he opined that the service-connected left epididymitis was not productive of sexual dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2010 VA genitourinary examination and request that he provide a rationale for why he determined that the reported sexual dysfunction symptomatology reported by the Veteran was not linked to the service-connected left epididymitis but was due to other, unknown, causes.  If the examiner is unable to provide this opinion without resort to speculation, he must so state and but must also provide a rationale for why the opinion requires speculation.  

If the examiner who conducted the February 2010 VA genitourinary examination is not available to provide the requested opinion then arrange to have the Veteran examined by appropriate specialist(s) to determine the current level of disability due to his service- connected left epididymitis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should set forth all symptomatology associated with the Veteran's disorder, including whether there is evidence of penile deformity with loss of erectile power.  If there is evidence of sexual dysfunction, the examiner should opine whether it is at least as likely as not that this is related to the Veteran's left epididymitis.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner must so state and provide a reason for why the requested opinion cannot be provided without resort to speculation.  

2.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  

3.  The RO/AMC will then readjudicate the appellant's claim of entitlement to an increased rating for left epididymitis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


